DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 10-14, 16, and 23-28 and 74 and 75  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2012/0265037) in view of Hoss et al. (US 2011/0021889), and further in view of Dobbles et al. (US 2007/0038044).
As to claim 1, Bohm teaches a method of adjusting analyte sensor data, comprising 
Storing at least one parameter including a slope associated with the sensitivity of an anlyte sensor ([0275], [0280]), collecting sensor data with an analyte sensor at least partially inserted into interstitial fluid, data indicative of level of analyte ([0306], [0381-0388]); adjusting, with processing circuitry ([0314]),  the sensor data to compensate for a shelf duration ([0396-0420], in particular [0406]); and outputting an analyte level representative of the adjusted sensor data ([0347]).bec
Bohm does not necessarily teach the adjusting comprises adjusting the slope associated with the sensitivity of the analyte sensor. However, Bohm teaches that the sensor’s sensitivity can change or drift as a function of time ([0275]). Hoss teaches analyte sensors that is known to have predictable shelf life sensitivity drift, and further teaches that in sensors with drift, a drift profile can be used to determine a drift correction factor. It is noted that any “drift” would inherently result in a change in the slope that can be used to adjust the sensor data, and the obtaining of accurate data would inherently reflect the adjustment of the slope associated with the sensitivity of the sensor. As such, it would have been obvious to modify Bohm with Hoss to allow the use of the adjustment of the slope associated with the sensitivity of the analyte sensor to compensate for the shelf life of the device to increase the accuracy of blood glucose measurements.
The above combination does not necessarily teach that a shelf duration is determined by obtaining a shelf start time from an electronic memory communicatively coupled with the processing circuitry. Dobbles teaches a glucose monitoring system (Abstract) with a chip including electronic memory ([0515] - information tag comprising an encrypted flash memory chip) communicatively coupled with processing circuitry ([0519] - electronics unit configured to communicate with a chip) to allow for obtaining a shelf start time ([0513] - information tag comprising a readable chip, the tag including information about sensor manufacture such as date). As such, it would have been obvious to modify the above combination with Dobbles to allow the information regarding a shelf start time and duration to be obtained from memory that is in direct communication with processing as it would yield similar and thus expected results.
As to claim 4, Bohm teaches the shelf duration is representative of a period of time after the analyte sensor was manufactured and before the analyte sensor was inserted into the interstitial fluid ([0406] - time between when the sensor was manufactured and/or shipped and when the sensor is implanted).
As to claim 5, Bohm teaches the shelf duration includes the entire time the analyte sensor was in a packaged state prior to insertion into the interstitial fluid ([0406] - time between manufacturing and implantation includes the entire time the sensor would have been in a packaged state).
As to claim 6, Bohm teaches a wait period implemented such that the shelf duration is representative of a time period less than the entire time the analyte sensor was in a packaged state prior to insertion ([0406] - use of the time period between “shipping” and implantation results in a calculated shelf duration that is less than the entire time that the sensor is packaged).
As to claim 7, Bohm teaches the adjusted sensor data is different from the collected sensor data ([0397] - sensor data is converted into estimated analyte values).
As to claim 8, Bohm teaches that the sensor has sensitivity that can be partially represented by a slope and/or an intercept, and wherein adjusting, with processing circuitry, the sensor data to compensate for the shelf duration comprises adjusting at least one of the slope and the intercept ([0274], [0398]).
As to claim 10, Bohm teaches collecting temperature data representative of a plurality of temperatures to which the analyte sensor was subjected during the shelf duration ([0451-0456], [0269] - temperature while the sensor is in a package)
As to claim 11, Bohm teaches adjusting the sensor data to compensate for shelf duration and the plurality of temperatures ([0398]).
As to claim 12, Bohm teaches the first duration of time is the wear duration, the method further comprising determining the wear duration with processing circuitry ([0269] - estimate changes or drift in sensitivity which is determined by elapsed time since the start of sensor session).
As to claims 13 and 14, Bohm teaches the wear duration is representative of a period of time during which the analyte sensor is at least partially inserted into the interstitial fluid ([0269] - start of sensor session implies implantation).
As to claim 16, Bohm teaches a sensor control device comprising the analyte sensor and sensor electronics and wherein the shelf duration ends upon activation of the sensor control device ([0415] - time since sensor was implanted and/or connected to a sensor electronics of a sensor system).
As to claim 23, Bohm teaches adjusting the sensor data with a continuous function comprising an adjustment parameter and a value representative of time ([0397] - such a feature is inherent as Bohm teaches time being a factor and obtaining outputs to a conversion function 2408 to adjust the data).
As to claim 24, Bohm teaches the use of codes to determine the adjustment parameter ([0403]).
As to claim 25, Bohm teaches communicating the code from a sensor control device to a reader device ([0429]), decoding the code to determine the adjustment parameter ([0429]), and adjusting the sensor data ([0397]).
As to claim 26, Bohm teaches the use of the shelf duration ([0406]).
As to claim 27, Bohm teaches the shelf duration less a wait period ([0406]).
As to claim 28, Bohm teaches adjusting the sensor data without decoding the adjustment factor (Bohm does not have any teachings of requiring coding of the adjustment factor).
	As to claim 74, the above combination would result in a method where the shelf start time is recorded to the memory during or upon completion of manufacture of the analyte sensor as information about sensor manufacture such as date inherently cannot be recorded before the actual manufacture of the analyte sensor.
	As to claim 75, Hoss teaches the shelf start time corresponds to a start time of a timer, said timer incremented at regular intervals until a shelf stop time ([0406] - as Hoss teaches that the time since sensor manufacture is tracked), it would inherently be corresponding to a start time of a timer, said timer being incremented at some unit increment of time (whether it is in months, weeks, days, hours, or seconds). In addition, the above combination would result in a method where the shelf start time is recorded to the memory during or upon completion of manufacture of the analyte sensor as information about sensor manufacture such as date inherently cannot be recorded before the actual manufacture of the analyte sensor.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        9/26/22